Citation Nr: 0506377	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to combined rating in excess of 40 percent for 
service-connected residuals of right bimalleolar fracture 
(currently rated as 40 percent disabling) and service-
connected arthritis of the right ankle (currently rated as 10 
percent disabling).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1958, 
and from June 1958 to June 1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the Cleveland, Ohio, VA 
Regional Office (RO).  This case was remanded by the Board in 
February 2004 for a Board hearing.  The veteran testified 
before a Board hearing at the RO in September 2004.  

At the September 2004 Board hearing, the veteran expressed 
his intent to advance a claim of entitlement to a total 
rating based on individual unemployability.  This matter is 
hereby referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service connected disability described as 
residuals of right bimalleolar fracture is rated as 40 
percent disabling, and his service-connected arthritis of the 
right ankle is rated as 10 percent disabling. 


CONCLUSION OF LAW

Combined evaluations for disabilities below the knee shall 
not exceed the maximum 40 percent evaluation available for 
amputation.  38 C.F.R. §§ 4.68, 4.7 and Code 5165 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  Congress, in enacting the statute, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the 
law and not the evidence is dispositive of the claim, the 
VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA 
not applicable to a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.   

Analysis

The law does not allow for a disability or disabilities of a 
certain area of an extremity to exceed the rating available 
for amputation.  The regulation states, "[t]he combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, diagnostic code 5165."  The 
veteran's disability involves his right ankle which is 
clearly below the knee.  Diagnostic Code 5165 is amputation 
of leg at a lower level (not involving the knee), permitting 
prosthesis allows for a rating of 40 percent.  Consequently, 
the combined rating for the veteran's two ankle disabilities 
cannot exceed 40 percent because both disabilities are below 
the knees.  

The Board notes the previous December 2001 Board's decision 
which granted a rating of 40 percent for residuals of a 
bimalleolar fracture of the right ankle and acknowledged the 
existing 10 percent separate rating for the veteran's 
arthritis of the right ankle.  However, the decision of the 
Board allowed the 40 percent grant, "subject to the 
controlling regulations governing the payment of monetary 
awards."  

The Board stresses that although one ankle disability meets 
the rating criteria for a 40 percent rating and the other 
ankle disability meets the criteria for a 10 percent rating, 
it is the combined rating which is at issue.  Although each 
ankle disability meets the criteria for these separate 
ratings, when the ratings for these are combined, the 
provisions of 38 C.F.R. § 4.68 come into play to limit the 
combined rating to that which would be assigned if the 
veteran had a below the knee amputation.  If the veteran were 
to have a below the knee amputation, a rating of 40 percent 
would be the highest rating possible.  Therefore, any 
combination of separate below the knee disabilities cannot 
exceed a 40 percent rating. 

The RO has properly applied the amputation rule.  The 
provisions of 38 C.F.R. § 4.68 are controlling and the Board 
is bound by VA regulations.  38 U.S.C.A. § 7104(c).  


ORDER


The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


